Title: To James Madison from Thomas Newton, 18 August 1807
From: Newton, Thomas
To: Madison, James



Sir
Collectors Office Norfolk 18 Augst. 1807

By the miscarriage of the two last mails from the City of Washington, I apprehend if any dispatches were sent relative to the supplies to the Brittish Brig Columbine Capt. Bradshaw, they were lost; should that be the case, I will thank you to forward duplicats.  I have however to inform you that Capt. Bradshaw without giving me any notice has quitted his station & gone to the Capes or Lynhaven bay where the other Brittish ships lay at anchor.  The time allotted Capt. Bradshaw to Stay was the 16th on which day he quitted his station.  Early on Monday the 17th, I wrote to him that no mail had arived for the two last posts & that he was at liberty to lie until we heard from you and Mr Erskine.  On finding, he had quitted his station I sent down to him & inform’d him I could not supply him any further with necssaries as he had quitted his station.  I shall be exceedingly obliged for your instructions on the following cases,  as the season of the year has arived when ships on our coasts will meet with disasters and in the mean time the usual supplies will be forwarded by Mr. Gray.  Mr. Erskine must have recd. his letters about 10 days ago.  I am very respectfully yr. obt Servt.

Thos NewtonCollr.



A letter was recd. by me from Mr. Nourse by last nights mail this morng. the 18th. instant.

